Title: To George Washington from Joseph Hardy, 3 June 1789
From: Hardy, Joseph
To: Washington, George



Sir,
New York June 3d 1789.

The Bill for Organising the Department of the Treasury having amongst other provisions declared that an Auditor should be appointed to Examine and Adjust Accounts, I beg leave with great humility, to offer myself a Candidate for that Office.
The duties of the Station I am at present employed in, as Accomptant of the Treasury, are similar to those of the Office I

now sollicit; although in some respects more extensive: For the manner in which I have discharged it, I beg leave to refer to the Honorable Commissioners of the present Board of Treasury, under whose immediate cognisance I have acted.
If long and early Services in the cause of this Country during the War, an experience of Six Years in the Accounts of the Treasury, the wants of two Sisters whose support I have long been, am a character (as I trust) free from reproach, can give weight to my sollicitation, I flatter myself my present application, will meet with a favorable consideration. I have the honor to be with highest respect, Sir, Your most Obedient and devoted Humble Servant,

J: Hardy

